Citation Nr: 1717396	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected umbilical hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty form May 1997 to September 2000, July 2007 to April 2008, and October 2009 to January 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2011 rating decision, in pertinent part, granted service connection and assigned a 0 percent rating for umbilical hernia, effective January 27, 2011.  

In May 2015, the Board remanded this matter for additional development. 

In October 2015, the Veteran executed a new power-of-attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes this change in representation. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Following the May 2015 Board remand, the Veteran was initially scheduled for a VA examination in January 2016 to determine the severity of his umbilical hernia, but the Veteran failed to report for this examination.   However, the evidence shows the Veteran may not have received proper notice of the pending VA examination as the address used to mail the letter was incorrect.  When the file reveals the address used was incorrect or has been updated, the RO must resend the notice to the proper address.  See Lamb v. Peake, 22 Vet. App. 227 (2008).  In the April 2017 Informal Hearing Presentation (IHP), the representative asserts the Veteran's notice for his examination was sent to the wrong address and that the Veteran was never informed of his scheduled VA examination.  

A review of the record shows that the RO sent the Veteran a November 2015 letter to the address on record stating that a VA medical facility would schedule him for an examination.  However, the VA examination request spells the Veteran's street address incorrectly.  Additionally, recent mail returned to the RO in February 2017 suggests that the Veteran's address is now changed.  

While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran may not have received the notice of his scheduled VA examination prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative in order to confirm the Veteran's current address so that future notices may be provided and VA examinations may be scheduled.  If the Veteran does not respond to verification attempts, the RO/AMO must use the mailing address of record to provide the Veteran with notice of any scheduled VA examination.

2.  Then, schedule the Veteran for a VA examination to ascertain the severity of his umbilical hernia.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should describe all symptomatology associated with the Veteran's service-connected umbilical hernia.  The examiner should state whether the Veteran's umbilical hernia is small or large.  The examiner should indicate whether the umbilical hernia is considered to be postoperative and recurrent, unoperated irremediable, or inoperable.  The examiner should also determine whether the Veteran's umbilical hernia is readily reducible and well-supported by truss or belt, not readily reducible, not well-supported by truss, or not well-supported under ordinary conditions. 

The examination report must include a complete rationale for the opinion provided.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






